 1   JONATHAN A. STIEGLITZ
     (SBN 278028)
 2   THE LAW OFFICES OF
 3   JONATHAN A. STIEGLITZ
     11845 W. Olympic Blvd., Ste. 800
 4
     Los Angeles, California 90064
 5   Tel: (323) 979-2063
 6
     Fax: (323) 488-6748
     Email: jonathan.a.stieglitz@gmail.com
 7
 8
                   IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                           SAN JOSE DIVISION
11
12   ALICIA BLACK, individually and on           Civil Case No.: 5:18-cv-06408
13   behalf of all others similarly situated,
14                           Plaintiff
15
     -against-
16
                                                       DISMISSAL ORDER
17
18   THE MOORE LAW GROUP A
     PROFESSIONAL CORPORATION,
19
20                           Defendant
21
     IT IS HEREBY ORDERED:
22
23         THAT pursuant to the parties’ November 1, 2018 Notice of Dismissal, all

24   claims   asserted   against   Defendant    THE   MOORE      LAW     GROUP      A
25
     PROFESSIONAL CORPORATION in Civil Action No: 5:18-cv-06408, are
26
27   dismissed with prejudice; and
28
           THAT all parties shall bear their own attorneys’ fees and costs incurred in
 1   this action.
 2
 3   SO ORDERED THIS _________
                        1st    day of _____________,
                                         November    2018
 4                                                  ISTRIC
                                             T ES D        TC
 5                                         TA
                                   ____________________________________




                                                                         O
                                         S




                                                                          U
 6                                 HONORABLE NATHANAEL M. COUSINS




                                        ED




                                                                           RT
                                   UNITED STATES DISTRICT
                                                      D JUDGE




                                    UNIT
                                                            TE
 7                                                    GRAN




                                                                               R NIA
 8
 9                                                                 . Cousins
                                    NO
                                                       thanael M
                                              Judge Na




                                                                               FO
10
                                      RT




                                                                           LI
11                                      H    ER




                                                                         A
                                                  N                       C
                                                                    F
12                                                    D IS T IC T O
                                                            R
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
